Opinion issued July 29, 2010
 









 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B09B00552BCV
 

 
MIKE MATTHEWS, Appellant
 
V.
 
MICKI KERN, Appellee
 

 
On Appeal from the 300th District Court 
Brazoria County, Texas
Trial Court Cause No. 50578
 

 
MEMORANDUM OPINION




Appellant, Mike Matthews, appeals the trial court=s judgment. Because appellant did not
timely file his notice of appeal, we dismiss the appeal for want of
jurisdiction.
The trial court rendered a final judgment on May 6, 2009.  Appellant did not  file a motion for new trial, or other
post-trial motion or pleading to extend the appellate timetable for filing the notice
of appeal from 30 days to 90 days after the trial court signed the final
judgment.  See Tex. R. App. P. 26.1(a)(1).  Appellants filed their notice of appeal on June
15, 2010, 40 days after the filing deadline. 
Because appellant’s notice was untimely, the Clerk of this court
notified appellants that their notice of appeal was untimely filed, that
under  Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997), a motion to extend time to file the notice of
appeal is implied, but that under Jones v. City of Houston, 976 S.W.2d
676, 677 (Tex. 1998), they still needed to provide a reasonable explanation for
their late filing of their notice of appeal. 
Our Clerk=s notice gave appellants 10 days from the July1, 2010 notice
to provide a reasonable explanation for the late filing of the notice of
appeal, advising that if no such explanation was given, the appeal was subject
to dismissal by our Court.




The deadline to provide the reasonable explanation for untimely filing
the notice of appeal has passed.  More
than 10 days since the sending of the notice have passed, but we have received
no response from appellants.  We dismiss
the appeal for want of jurisdiction.  Tex. R. App. P. 42.3(a); Chilkewitz
v. Winter, M.D., 25  S.W.3d 382, 383
(Tex. App.CFort Worth 2000, no pet.) (even
though appellant filed his notice of appeal within 15 days after the deadline
to file the notice of appeal, court dismissed appeal for want of jurisdiction
because, after notification to do so, appellant did not provide a reasonable
explanation for untimely filing his notice of appeal).
PER CURIAM
Panel
consists of Justices Keyes, Alcala, and Massengale.